
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1421
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend section 42 of title 18, United
		  States Code, to prohibit the importation and shipment of certain species of
		  carp.
	
	
		1.Short titleThis Act may be cited as the
			 Asian Carp Prevention and Control
			 Act.
		2.Addition of species of carp to the list of
			 injurious species that are prohibited from being imported or
			 shippedSection 42(a)(1) of
			 title 18, United States Code, is amended by inserting of the bighead
			 carp of the species Hypophthalmichthys nobilis; after Dreissena
			 poly­mor­pha;.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
